—Appeal by the defendant from a sentence of the County Court, Suffolk County (Corso, J.), rendered December 10, 1997.
Ordered that the sentence is affirmed.
The defendant effectively waived appellate review of the is*355sue he now seeks to raise as part of his plea agreement (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). In any event, the sentence imposed was not excessive (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Ritter, Sullivan, Goldstein and Schmidt, JJ., concur.